Exhibit 10.2
 
October 20, 2011


The Board of Directors
Family Benefit Life Insurance Company
812 Madison
Jefferson City, Missouri 65101


Re: Trinity Life Insurance Company Purchase Proposal of Family Benefit Life
Insurance Company


Pursuant to a request from the Board of Directors of Family Benefit Life
Insurance Company (“Family Benefit Life” or the “Company”), Trinity Life
Insurance Company (“Trinity Life”) presents the following Purchase Proposal to
offer to acquire for cash all of the issued and outstanding shares of Family
Benefit Life from its shareholders (the “transaction”).  Trinity Life thanks all
of the members of the Company’s Board of Directors for the opportunity to make
this Purchase Proposal.


Proposed Purchase Price


The purchase price payable and to be offered each shareholder of  the issued and
outstanding shares of Family Benefit Life is estimated to be $11.09 per issued
and outstanding share, based upon the statutory assets, liabilities, capital and
surplus presented in accordance with statutory accounting principles plus a
premium above the statutory assets, liabilities, capital and surplus with
amounts determined using statutory amounts and number of shares issued and
outstanding as of September 30, 2011.


The amounts shown below are representations of the ultimate purchase price
payable and are based upon the amounts presented in Family Benefit Life’s
Quarterly Statutory Statement as of June 30, 2011 plus an estimate of the
Company’s statutory third quarter 2011 results.  This purchase price will be
adjusted to the appropriate actual statutory amounts and number of shares issued
and outstanding as presented in the Company’s Quarterly Statutory Statement as
of September 30, 2011, with such adjustments set forth below to be  finalized no
later than seven (7) days from the date that Trinity Life receives Company’s
statutory financial statement prepared in accordance with statutory accounting
principles for the quarter ending September 30, 2011, along with all requested
due diligence items.


 
1.
$10,600,000 (estimated aggregate statutory capital and surplus as of September
30, 2011) as presented on Line 38, page 3 of Company’s statutory financial
statement prepared in accordance with statutory accounting principles as of
September 30, 2011.



 
2.
$3,679,928 (premium above the estimated September 30, 2011 statutory capital and
surplus)

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
$14,279,928 (total estimated proposed purchase price as of September 30, 2011)



 
4.
1,287,640 (estimated shares issued and outstanding as of September 30, 2011)



 
5.
$11.09 (estimated proposed purchase price per issued and outstanding share as of
September 30, 2011)



 
6.
This Purchase Proposal assumes that Trinity Life will offer to purchase the
shares of Family Benefit Life common stock issued and outstanding from the
Company’s shareholders for cash at the proposed purchase price (adjusted to the
appropriate actual statutory amounts and number of shares issued and outstanding
as presented in the Company’s Quarterly Statutory Statement as of September 30,
2011).  In addition to the terms described elsewhere in this Purchase Proposal,
the aforementioned agreement would provide that the Board of Directors of Family
Benefit Life, on behalf of Family Benefit Life, agree to the following:

 
a.
Recommend the Purchase Proposal to the Company’s shareholders, with the terms of
the recommendation to be mutually agreed upon,

 
b.
Support any regulatory application(s) filed by Trinity Life in connection with
this transaction,

 
c.
Refrain from entertaining offers from or negotiating with third parties that
would frustrate the purpose of this transaction, and



 
7.
Each party shall notify and obtain consent of the other in advance of any public
announcement of this agreement or the transactions contemplated hereby.



Future Plans for Family Benefit Life


If this Purchase Proposal is accepted and the transaction is completed, Trinity
Life intends to


 
1.
Continue the marketing and sale of Family Benefit Life annuity and insurance
products through the same procedures and distribution channels in which the
Company has conducted its business complimented by introducing additional
products and marketing teams.  Trinity Life’s philosophy is to maintain the
benefits inherent in Family Benefit Life’s policies and contracts.  It has been
our practice in acquisitions to not undertake actions detrimental to
policyholders and agents such as reducing policyholder annuity interest rates to
the guaranteed minimums, reduce or withhold agent commissions, etc.



 
2.
Trinity Life ultimately intends to operate Family Benefit Life as a wholly owned
subsidiary of Trinity Life.   Effectuation of such intent depends upon, or may
depend upon, transactions or occurrences to take place after consummation of the
transaction herein.  Consummation of the transaction herein is not dependent
upon such later transactions.  There are no plans or proposals to liquidate
Family Benefit Life, to change the Company’s name, to sell its assets or merge
it with any person or persons.



 
2

--------------------------------------------------------------------------------

 
 
 
3.
Maintain the statutory and administrative office of Family Benefit Life at its
current location in Jefferson City, Missouri.

 
 
4.
Retain the current officers, management, staff, operating processes and systems
of Family Benefit Life.

 
 
5.
Retain Ross Walquist as Family Benefit Life’s President.

 
 
6.
Form a nine (9) member Board of Directors composed of six (6) of Trinity Life’s
Directors or Officers and three (3) of Family Benefit Life’s Directors or
Officers.

 
 
7.
Begin the recruitment of new agents to Family Benefit Life to market its
existing products in Missouri and other states where Family Benefit Life is
currently licensed.  Trinity Life would file its current portfolio of products
in Missouri and other states where Family Benefit Life is licensed.  Trinity
Life would begin to seek admission to conduct business in additional states.



Other Technical Items


Due Diligence


This transaction is subject to Trinity Life’s completion to its sole
satisfaction of its due diligence on Family Benefit Life, to be completed no
later than seven (7) days from the date that Trinity Life receives Company’s
statutory financial statement prepared in accordance with statutory accounting
principles as of September 30, 2011, along with all requested due diligence
items.  During business hours and upon reasonable notice to Family Benefit Life
by Trinity Life after acceptance of this proposal by both parties and prior to
completing the transaction, Family Benefit Life will permit lawyers, accountants
and other authorized representatives of Trinity Life to examine all of the
books, records, assets, contracts and other information relating to Family
Benefit Life and to engage in and complete a thorough due diligence review of
Family Benefit Life including all tax returns and actuarial information.  Such
representatives may also examine any other financial or corporate documents as
they reasonably deem appropriate.  Family Benefit Life agrees to cooperate with
such examinations and analyses and to make its employees and agents reasonably
available to discuss such matters.  In the event the transaction is not
consummated, Trinity shall return all materials obtained by its due diligence
efforts to Family Benefit Life.


 
3

--------------------------------------------------------------------------------

 
 
Licenses
 
Family Benefit Life will maintain in good standing and full force and effect all
seven (7) licenses and certificates of authority to conduct the business of
Family Benefit Life.


Significant Developments


After the acceptance of this proposal by both parties and through the completion
of the transaction, each party shall promptly provide the other party with
information as to any significant developments in the performance of this
agreement, and shall promptly notify the other parties if it discovers that any
of the representations, warranties and covenants arising from this transaction
or in any document or disclosure delivered or provided in this transaction was
not true and correct in material respects or became untrue or incorrect in
material respects.


Continue to Conduct Business in the Ordinary Course


After the acceptance of this proposal by both Parties and through the completion
of the transaction, Family Benefit Life will conduct the business only in the
ordinary course of business consistent with past business and industry custom
and practice, and will incur no liabilities other than in the ordinary course of
business consistent with past custom and industry practice, and no event, fact
or circumstance will have an adverse effect on the assets, condition (financial
or otherwise), operating results, employee or customer relations or business
activities of Family Benefit Life (other than any events, facts or circumstances
that relate primarily to (1) economic conditions in general; and (2) the
economic performance of the entire industry in which the Company is engaged).


Without limit to the foregoing, Family Benefit Life will not:


(a)
Sell, assign or transfer any material tangible asset (other than the sale of
invested assets in the ordinary course of business consistent with past
practices) or property right used in the business, or mortgaged, pledged or
subjected them to any encumbrance, charge or other restriction, except for
encumbrances for current property taxes not yet due and payable;



(b)
Sell, assign, transfer, abandon or permit to lapse any Governmental Permits
that, individually or in the aggregate, are material to the business or the
operation or any portion thereof, or received any notice from any Governmental
Body of any restrictions, limitations, suspensions, or revocations of any such
Governmental Permits, or disclosed any material proprietary confidential
information to any person;



(c)
Conduct the cash management customs and practices (including the timing of
collection of receivables and payment of payables and other current liabilities)
and maintained the books and records of Family Benefit Life other than in the
usual and ordinary course of business consistent with past custom and practice;



(d)
Make any material change in any underwriting, actuarial, investment, financial
reporting or accounting practice or policy followed by Family Benefit Life, or
in any assumption underlying such practice or policy, or in any method of
calculating any bad debt, contingency, or other reserve for financial reporting
purposes or for any other purposes;

 
 
4

--------------------------------------------------------------------------------

 
 
(e)
Make any loans or advances to, or guarantees or unwritten promises for the
benefit of, or entered into any transaction with any shareholder, officer,
director or affiliate of Family Benefit Life;



(f)
Suffer any decrease in the number of, or any change in the nature of, the
insurance policies or annuity contracts in force of Family Benefit Life, or any
change in the amount or nature of reserves, liabilities or other similar amounts
of the Company with respect to such insurance policies and annuity contracts
that might be expected to have an adverse effect, or any termination, amendment
or execution by the Company of any reinsurance, coinsurance or other similar
contract, as ceding or assuming reinsurer;



(g)
Declare, set aside or pay any dividend or distribution of cash or other property
to any shareholder of the Company or sell, purchase, redeem or otherwise acquire
or dispose of any shares of the Company’s capital stock including treasury
stock, or make any other payments to any shareholder;



(h)
Amend or authorize the amendment of the Certificate of Incorporation or By-laws
of the Company;



(i)
Pay or make a commitment to pay any severance or termination payment to any
employee or consultant;



(j)
Make any capital expenditures, including without limitation, replacements of
equipment in the ordinary course of business, or entered into commitments,
except for capital expenditures or commitments which do not, in the aggregate,
exceed $5,000;



(k)
Make any equity or debt investment or commitment in any person in excess of
$5,000, other than in the ordinary course of business and consistent with past
practice;



(l)
Make any amendment to or introduction of any new insurance policy or annuity
contract on forms other than those issued in the past, other than in the
ordinary course of business; or



(m)
Enter into any other material transaction, other than in the ordinary course of
business consistent with past custom and practice.



Disclosures


After the acceptance of this proposal and through the completion of the
transaction, except as may be required by applicable law, the parties will each
consult with the others before issuing or making any reports, statements or
releases to the public with respect to this transaction contemplated hereby and
will use good faith efforts to agree on the text of a joint public report,
statement or release or will use good faith efforts to obtain the other’s
party’s approval of the text of any public report, statement or release to be
made solely on behalf of a party.  If all of the parties are unable to agree on
or approve any such public report, statement or release and such report
statement or release is, in the opinion of legal counsel to the party seeking to
make such disclosure, required by law to discharge such party's disclosure
obligations, then such party may make or issue the legally required report,
statement or release. Any such report, statement or release approved or
permitted to be made pursuant to this section on Disclosure may be disclosed or
otherwise provided by any party to any person or entity, including to any
employee or customer of either party hereto and to any governmental or
regulatory authority.


 
5

--------------------------------------------------------------------------------

 
 
Expiration of Purchase Proposal


In the event that this Purchase Proposal with respect to the transaction
contemplated herein from Trinity Life dated October 14, 2011 is not signed and
accepted by Family Benefit Life on or prior to 1:00 P.M. on Friday, October 21,
2011, this purchase proposal will terminate and the Parties shall no longer have
any rights or obligations with respect to this document.


Additional Questions and Contact Information
 
Gregg Zahn
President and Chief Executive Officer  
gzahn@firsttrinityfinancial.com
(918) 249-2438 (T)
(918) 249-2478 (F)
(918) 289-8514 (C)
7633 East 63rd Place Suite 230
Tulsa, Oklahoma 74133
Jeffrey J. Wood
Chief Financial Officer, Secretary and Treasurer
jwood@firsttrinityfinancial.com
(918) 249-2438 (T)
(918) 249-2478 (F)
(405) 802-6072 (C)
7633 East 63rd Place Suite 230 
Tulsa, Oklahoma 74133

 
Acceptance Signatures and Acknowledgement


Should this Purchase Proposal be acceptable by Family Benefit Life, this
memorandum shall become binding upon the signature of each party below.  This
Agreement may be executed in several counterparts, which shall constitute a
single agreement.
 

Family Benefit Life Insurance Company Trinity Life Insurance Company     /s/
Ross A. Walquist  /s/ Gregg E. Zahn     Ross Walquist  Gregg E. Zahn    
President  President and Chief Executive Officer     October 20, 2011 October
20, 2011

 
 
6